 


116 S3441 IS: Fair Hiring in Banking Act
U.S. Senate
2020-03-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II 
116th CONGRESS2d Session 
S. 3441 
IN THE SENATE OF THE UNITED STATES 
 
March 11, 2020 
Mr. Jones (for himself, Mr. Tillis, Mr. Manchin, and Mr. Cornyn) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban Affairs 
 
A BILL 
To amend the Federal Deposit Insurance Act to provide exceptions to the prohibition on participation by individuals convicted of certain offenses, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Fair Hiring in Banking Act. 2.Penalty for unauthorized participation by convicted individualSection 19(a) of the Federal Deposit Insurance Act (12 U.S.C. 1829(a)) is amended by adding at the end the following: 
 
(3)Prior written consent not required 
(A)In generalExcept as provided in subparagraph (B), the prior written consent of the Corporation shall not be required under paragraph (1) for any person who has been convicted of an offense referred to in paragraph (1)(A) or has agreed to enter into a pretrial diversion or similar program with a prosecution for such an offense— (i)after the 7-year period beginning on the date that the sentencing or program requirements in connection with the conviction or pretrial diversion or similar program have been completed; 
(ii)after the 30-month period beginning on the date that the sentencing or program requirements in connection with the conviction or pretrial diversion or similar program have been completed if the person who committed the offense was under 21 years of age; or (iii)if the conviction or agreement for such offense has been pardoned, sealed, or expunged even if any record of the conviction or program entry remain accessible by courts, law enforcement, or in connection with the employment or application for employment of the person in a position where a criminal background check is required by law. 
(B)ExceptionsSubparagraph (A) shall not apply to— (i)any offense described in paragraph (2)(A); 
(ii)any person who intends to acquire control of any insured depository institution; or (iii)any person who seeks to become a director or executive officer of any insured depository institution. 
(C)DefinitionsIn this paragraph— (i)the term control has the meaning given the term in section 7(j)(8); and 
(ii)the term executive officer has the meaning given the term in section 22(h) of the Federal Reserve Act (12 U.S.C. 375b(h))..  